Citation Nr: 0914078	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than July 1, 2002, 
for the award of service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 
1969.  He served in Vietnam and received a Purple Heart and 
Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 Decision Review Officer decision 
of the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
post traumatic stress disorder and assigned an effective date 
of July 1, 2002.  

In an August 2006 decision, the Board denied the claim for 
entitlement to an effective date earlier than July 1, 2002, 
for the award of service connection for post traumatic stress 
disorder.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2008 decision, the Court vacated the Board's 
August 2006 and remanded it for further proceedings 
consistent with the decision.  The substance of the Veteran's 
arguments before the Court and the Court's determinations 
will be addressed in more detail below.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  On May 25, 2001, VA received VA Form 21-526, Veteran's 
Application for Compensation or Pension, wherein the Veteran 
requested compensation benefits for post traumatic stress 
disorder.

2.  On June 15, 2001, the Veteran underwent a VA post 
traumatic stress disorder examination, wherein the examiner 
determined there was no mental disorder to diagnose, and that 
there was insufficient current clinical symptomatology to 
establish a diagnosis of post traumatic stress disorder.  
This examination report met the requirements under the VA 
Adjudication Procedure Manual M21-1, which was in effect at 
that time.

3.  Veterans Benefits Administration (VBA) fast letter, dated 
March 15, 2006 (VBA Fast Letter 06-03 (Mar. 15, 2006)) and 
Fast Letter 05-01 (Feb. 9, 2005) do not apply to the June 
2001 VA examination report.

4.  A July 1, 2002, VA outpatient treatment report shows that 
a VA psychiatrist examined the Veteran and provided an 
assessment of rule out post traumatic stress disorder.

5.  On August 5, 2002, the same VA psychiatrist diagnosed 
post traumatic stress disorder.  This is the first time in 
the record showing a diagnosis by a competent professional of 
post traumatic stress disorder in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

6.  The preponderance of the evidence is against a finding 
that the Veteran met the three criteria necessary to 
establish service connection for post traumatic stress 
disorder prior to July 1, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2002, 
for the award of service connection for post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A,  
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to notify and assist the claimant in the development of 
a claim.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements require VA to notify the claimant of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  The U.S. Court of Appeals 
for the Federal Circuit and the  U.S. Court of Appeals for 
Veterans Claims (Court) have held that once a claim is 
granted, the claim is substantiated and additional VCAA 
notice is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, VCAA notice requirements are satisfied in 
the matter of an effective date claim flowing downstream from 
the appeal of a decision awarding compensation benefits for 
post traumatic stress disorder.

VA provided the Veteran with adequate notice of how effective 
dates are assigned, and it is clear from the Veteran's 
arguments throughout the record that he has actual knowledge 
of how effective dates are assigned and what type of evidence 
would be necessary to establish an earlier effective date.  

As to the duty to assist, in its decision, the Court found 
that "the Board did not provide an adequate statement of 
reasons or bases to support its finding that VA satisfied the 
duty to assist."  The Court stated the following, in part:

Specifically, the Board erred by failing to 
consider two "potentially applicable" regulatory 
provisions when it rendered its determination as 
to the adequacy of the June 2001 examination 
report.  First, VA's internal procedures, as set 
forth in the VA Adjudication Procedure Manual M21-
1 (M21-1), provide:

Although Veterans Service Center 
employees are not expected to review the 
credentials of clinical personnel to 
determine the acceptability of their 
reports, all examination reports must be 
signed by physicians or clinical or 
counseling psychologists.  Copies 
transmitted by CAPRI without signatures 
are acceptable, since signed copies will 
be maintained by the VHA examining 
facility.  If an unsigned examination 
report is otherwise received, return the 
report as insufficient for rating 
purposes. 

M21-1, pt. VI, para. 1.07(d), change 107 (Dec. 5, 
2003) (rescinded by M21-1MR, pt. III, subpt. iv, 
dated Dec. 13, 2005) (now found in VA Adjudication 
Procedure Manual M21-1MR, pt. III, subpt. iv, ch. 
3, sec. D (2007)).  In certain circumstances, M21-
1 provisions may be construed as "the equivalent 
of Department regulations."  See Hamilton v. 
Derwinski, 2 Vet. App. 671, 675 (1992) (holding 
that substantive rules in the M21-1 Manual are 
binding on VA).  As such, the Board in this case 
erred when it failed to consider the applicability 
of M21-1, change 107, and the provision's possible 
relevance with respect to VA's compliance with the 
duty to assist.  See 38 U.S.C. § 7104(a); Weaver[ 
v. Principi, 14 Vet. App. 301 (2001) (per curiam 
order)].  Likewise, in a Veterans Benefits 
Administration (VBA) fast letter dated March 15, 
2006 (VBA Fast Letter 06-03 (Mar. 15, 2006)), the 
Director of the Compensation of Pension Service 
states that a mental disorder examination report 
must be returned as inadequate when it "does not 
include the examiner's credentials and signature" 
or "does not include the signature of a board-
certified or board-eligible psychiatrist or 
licensed doctorate-level psychologist."  VBA Fast 
Letter, at 4.  The Board should have considered 
the applicability of this fast letter or its 
predecessors, see, e.g., Fast Letter 05-01 (Feb. 
9, 2005), and whether it affected the adequacy of 
the June 2001 examination report based on the 
absence of a signature or the examiner's 
credentials.  See 38 U.S.C. § 7104(a); Weaver, 
supra.  Because the Board did not provide an 
adequate statement of reasons or bases for its 
finding that VA satisfied the duty to assist, the 
Court will vacate the Board decision and remand 
the matter for the Board to address the 
potentially applicable M21-1 and VBA fast letter 
provisions.  See Tucker[ v. West, 11 Vet. App. 369 
(1998)].

Initially, the Board notes that the Veteran made no arguments 
to the Board prior to its August 2006 decision as to the 
adequacy of the June 2001 examination report.  The only 
argument he made regarding that examination report was that 
it was likely the Veteran had masked his post traumatic 
stress disorder symptoms, which was why the examiner did not 
diagnose post traumatic stress disorder.  The Board had no 
doubt, and continues to have no doubt, about the adequacy or 
sufficiency of the June 2001 examination report, which is why 
it did not consider addressing the adequacy/sufficiency of 
such report in its August 2006 decision.  

Because the Court has directed the Board to consider the M21-
1 and VBA Fast Letter(s), the Board will do so, which should 
help the Veteran understand why the Board had no reason to 
question the adequacy/sufficiency of the June 2001 
examination report when it considered his claim previously.

The M21-1 in effect in June 2001 stated the following, in 
part:

d.  Medical Examiner's Signature.  VA medical 
facilities are responsible for ensuring that 
examiners are adequately qualified.  Although 
Adjudication employees are not expected to review 
the credentials of clinical personnel to determine 
the acceptability of their reports, all 
examination reports must be signed by physicians 
or clinical or counseling psychologists.  Copies 
transmitted by AMIE without signatures are 
acceptable, since signed copies will be maintained 
by the VHA examining facility.  If an unsigned 
examination report is otherwise received, return 
the report as insufficient for rating purposes. 

M21-1, pt. VI, para. 1.07(d) (underline and italics added).  
(The Court's decision quoted the M21-1 that was in effect in 
2003, which had changed the wording from "AMIE" to 
"CAPRI.")

The June 2001 VA post traumatic stress disorder examination 
report in the claims file was transmitted by AMIE to the RO.  
Thus, the fact that there was no signature on the 
examination report did not make it "insufficient for rating 
purposes" on that basis.  See id.  The Board understands 
that based upon the appearance of the document, it would be 
unclear to the Veteran that such examination report had been 
transmitted by AMIE.  Under the CAPRI system, the format is 
more recognizable.  Compare June 2001 VA post traumatic 
stress disorder examination report with June 2003 post 
traumatic stress disorder examination report (which report 
was printed out via the CAPRI system and which also contains 
no signature).  Nevertheless, the Board finds as a matter of 
fact that the June 2001 examination report met the 
requirements of the M21-1 in effect at the time of that 
examination report since it had been transmitted by AMIE to 
the RO.  

As to the competence of the June 2001 examiner, it must be 
noted that at the bottom of the June 2001 examination report 
are the initials, "FO."  Those same initials appear on the 
June 2003 examination report, which the Board notes was an 
examination that the RO considered when it awarded the 
Veteran a 100 percent schedular evaluation for post 
traumatic stress disorder.  At the very top of the first 
page of the June 2003 examination report, it shows the full 
last name of the "Examining Physician."  The Board looked 
up that VA employee, and he is a psychologist with a PhD in 
clinical psychology at the VA Medical Center in Phoenix, 
Arizona.  Thus, he was qualified to examine the Veteran to 
determine whether he had post traumatic stress disorder, 
which is consistent with the M21-1 cited above.  See id. 
(stating "VA medical facilities are responsible for ensuring 
that examiners are adequately qualified.").

The Board will now address the VBA Fast Letters the Court 
cited to in its decision.  Sees VBA Fast Letter 06-03 (Mar. 
15, 2006)) and Fast Letter 05-01 (Feb. 9, 2005).  Both of 
those Fast Letters are entitled, "Qualifications for 
Examiners Performing Compensation and Pension (C&P) Mental 
Disorder Examinations."  The Board finds that neither of 
these letters are applicable to the June 2001 VA examination 
report.  Specifically, neither were in existence at the time 
of the examination, and neither of these letters use any 
wording that would indicate that they had retroactive 
effect.  It is not logical that VA would create guidance on 
"Qualifications for Examiners Performing C&P Mental Disorder 
Examinations" for examinations that have been conducted in 
the past.  Normally, this type of letter is created to 
correct and prevent past problems/errors.  The wording in 
the 2006 Fast Letter states, "This letter . . . provides 
field stations with additional guidance concerning the 
mental health professionals who are qualified to conduct C&P 
mental disorder examination."  The wording in the 2005 Fast 
Letter states, "The purpose of this letter is to provide all 
field stations with the qualifications necessary for those 
who perform C&P examinations for mental disorders."  The 
wording in both Fast Letters would indicate the guidance is 
for current and future examinations-not ones that occurred 
five years earlier.  The Board will not apply letters 
created in 2005 and 2006 to a 2001 examination report when 
there is nothing in these letters to indicate an intent to 
apply them retroactively.  See Durr v. Nicholson, 400 F.3d 
1375, 1380 (Fed. Cir. 2005) stating, "Absent clearly 
expressed intent to the contrary, statutes and regulations 
are presumed not to have retroactive effect."  Thus, the 
Board concludes that the VBA Fast Letters are not applicable 
to the June 2001 VA examination report.

The Veteran, in his March 2008 reply brief to the Court, in 
arguing that there are instances where a law has retroactive 
effect, cited to VAOPGCREC 3-2000 (April 10, 2000), which he 
stated "regard[ed] the retroactive effect of liberalizing VA 
regulations."  The Board finds that it would be hard pressed 
to make an argument that a VBA Fast Letter providing 
"guidance" concerning what mental health professionals are 
qualified to conduct C&P mental disorder examination can be 
equated to a liberalizing VA law or regulation.  Thus, it 
will not do so in the decision.

Even if either or both letters applied to the June 2001 
examination report, the Board finds that they have no effect 
on the adequacy or sufficiency of the examination report.  
The point of the VBA Fast Letters (the 2006 Fast Letter 
rescinded the 2005 letter) was to establish what individuals 
had the capacity to conduct C&P mental disorder 
examinations, and VA wanted to ensure that only these 
individuals would examine the claimant by having their 
credentials put on the examination report.  A clinical 
psychologist is one of the individuals that is qualified to 
perform a mental disorder examination.  The person who 
conducted the June 2001 VA examination was and is a clinical 
psychologist.  Thus, applying the spirit of the VBA Fast 
Letters, the Veteran was, in fact, examined by the 
appropriate competent professional.  

If the Board remanded this claim because the June 2001 
examination report failed to provide the examiner's 
credentials, it would ask only that the VA Medical Center 
confirm the examiner's credentials.  There would be no need 
to have the Veteran re-examined since he was, in fact, 
examined by a competent professional as contemplated by VA 
and who provided an examination report that addressed the 
necessary clinical findings to make the determination that 
he did.  See M21-1, pt. VI, para. 1.07(a) (stating that a 
sufficient examination must include a brief medical and 
industrial history from the date of discharge, or last 
examination, to the current date.  It should also record 
subjective complaints and a complete description of 
objective findings, stated in concrete terms).  Thus, a 
remand to conduct such development would not serve any 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (remand not warranted when it "would result in this 
Court's unnecessarily imposing additional burdens on the 
[Board and the Secretary] with no benefit flowing to the 
veteran"). 

Additionally, as to the June 2001 VA examination, the 
Veteran had noted in his October 2007 brief to the Court 
that the examiner did not review the Veteran's claims file.  
The Board understands that in claims for service connection, 
a review of the claims file can be necessary in order for 
the examiner to provide a valid and informed opinion.  
However, in this case, what happened in service was not at 
issue.  The Veteran had received a Purple Heart and Combat 
Infantryman Badge from his service in Vietnam.  Thus, an in-
service stressor was conceded.  In the June 2001 examination 
report, the examiner noted that the Veteran had engaged in 
combat and had received combat medals, and there was nothing 
in the report to indicate that the examiner found the 
Veteran did not engage in combat or did not otherwise 
believe the Veteran's report of history.  The examiner 
stated he did not diagnose post traumatic stress disorder 
because he found the Veteran did not exhibit or meet the 
specific symptomatology necessary for that diagnosis.  Thus, 
his determination was not based upon what happened in 
service; rather, it was based upon the symptoms or lack of 
symptoms the Veteran demonstrated during the examination.  
Therefore, based on the facts in this case, the Board finds 
that the Veteran was not harmed by the examiner not having 
reviewed his claims file before providing the medical 
opinion.

For all the above reasons, the Board finds no valid or 
logical reason to question the sufficiency or adequacy of 
the June 2001 examination on any basis-whether it be 
because the report was not signed or because the examiner's 
credentials were not provided on the report itself.  In sum, 
VA met its duty to assist by providing the Veteran with a VA 
examination in connection with his claim that met the VA 
requirements that existed at that time.  M21-1, pt. VI, 
para. 1.07(d) (2001).

The Board is aware that in his briefs before the Court, the 
Veteran argued that VA should remand the claim for a 
retrospective medical opinion and cited to Chotta v. Peake, 
22 Vet. App. 80 (2008), for this proposition.  In that case, 
VA essentially determined that it had committed clear and 
unmistakable error in a 1947 rating decision that denied 
service connection for a psychiatric disorder, and a rating 
needed to be assigned between 1947 and 1997 (the date the 
veteran filed his claim to reopen).  The Court did not order 
that an examination be provided; rather, it suggested that 
possibility.  The facts in this case are entirely different.  
Here, the Veteran was provided an adequate and, in the 
Board's opinion, rather thorough examination in June 2001.  
It finds no basis to remand for a retrospective opinion, 
which should not be construed as a rebuke of the pro-
claimant VA system.

Additionally, the Veteran made arguments before the Court 
about the Veteran's claims file being "rebuilt" based upon 
a September 2001 VA e-mail and noted that "pertinent 
information may be unavailable[] through no fault of [the 
Veteran]."  The Board has reviewed that e-mail and cannot 
explain why there was a finding that the Veteran's claims 
file was "rebuilt."  Of record is the original copy of the 
VA Form 21-526 and the original copies of the Veteran's 
service treatment records.  Also of record are private 
medical records that VA had requested (in connection with a 
claim for service connection for diabetes mellitus) that had 
been received at VA in June 2001.  The Veteran has admitted 
that prior to his May 2001 claim for service connection for 
post traumatic stress disorder, he did not receive any 
mental health treatment.  Of record are VA treatment records 
beginning in 2000.  The e-mail was drafted within four 
months of receipt of the Veteran's claim for service 
connection for post traumatic stress disorder.  Thus, the 
Board finds it difficult to believe that pertinent 
information is missing.  Additionally, while the Veteran 
made a comment that records may be missing, he did not 
identify anything specific that was missing, and he would be 
in the best position to state what records, if any, were 
missing.  The Board finds no basis to determine that 
pertinent information may be unavailable.  

The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim for an earlier 
effective date.  He has provided argument as to why he 
warrants an earlier effective date, and the Board finds that 
it has addressed the deficiencies the Court found in its 
decision regarding the Board's August 2006 conclusion that 
the duty to assist had been met in this case.  The Board 
stands by that finding, and the claim is ready for 
adjudication.  

II.  Earlier effective date

The Veteran asserts he warrants an earlier effective date for 
the award of service connection for post traumatic stress 
disorder.  He believes it should go back to the date of his 
claim, which was received in May 2001.

Service connection for post traumatic stress disorder was 
awarded in the March 2003 Decision Review Officer decision 
currently on appeal.  The Decision Review Officer assigned an 
effective date of July 1, 2002, stating that such was the 
date the Veteran "first sought psychiatric treatment."  He 
noted that a June 2001 examination "clearly found you did 
not have post traumatic stress disorder or any psychiatric 
disability at that time.  You had not been receiving any 
mental health treatment.  There is no basis to show you[] had 
post traumatic stress disorder when you filed your claim on 
May 25, 2001."  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
based on an original claim will be the "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400.

Service connection for post traumatic stress disorder 
"requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of this chapter;" a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV).  Id.  

The Board has carefully reviewed the evidence of record, 
which includes the Veteran's arguments and the Court's 
September 2008 decision, and finds that the preponderance of 
the evidence is against an effective date earlier than July 
1, 2002, for the award of service connection for post 
traumatic stress disorder.  The reasons follow.

These facts are not in dispute.  The Veteran's original claim 
for service connection was received on May 25, 2001.  (The 
Veteran noted in his September 2007 brief to the Court that 
there was no date stamp on the copy of the original claim in 
the Record on Appeal.  There is, in fact, a date stamp, but 
it is very light and would likely not show up on a photocopy.  
Nevertheless, it unquestionably shows that the Veteran's VA 
Form 21-526 was received on May 25, 2001.)  On June 15, 2001, 
the Veteran underwent a VA examination, wherein the 
psychologist determined that the Veteran did not warrant any 
psychiatric diagnosis and stated specifically that there was 
not sufficient clinical symptomatology to establish a 
diagnosis of post traumatic stress disorder.  On July 1, 
2002, he was seen at VA with psychiatric complaints of 
depression by a registered nurse, who took rather detailed 
notes about the Veteran's past medical history, including the 
fact that he denied any past mental health treatment.  The 
Veteran was referred for further evaluation.  A VA 
psychiatrist found no evidence of depression and under Axis 
I, he stated to rule out dysthymia and rule out post 
traumatic stress disorder.  This same psychiatrist entered a 
diagnosis of post traumatic stress disorder in an August 5, 
2002, VA treatment record.  

The Board concludes that entitlement to service connection 
for post traumatic stress disorder did not arise prior to 
July 1, 2002.  Specifically, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran had post traumatic stress disorder prior to July 1, 
2002, and thus he did not meet all three requirements to 
establish entitlement to service connection for post 
traumatic stress disorder.  See 38 C.F.R. § 3.304(f).  Stated 
differently, because one of the requirements for entitlement 
to service connection for post traumatic stress disorder was 
not met prior to July 1, 2002, the benefit, in this case, 
will not be granted prior to that date.

The Board is fully aware of the arguments the Veteran has 
made to the Court about how the law does not prevent granting 
an effective date earlier than the first date post traumatic 
stress disorder is diagnosed.  In his October 2007 brief to 
the Court, he stated, "[T]he Board appears to believe that 
an effective date for a grant of service connection for [post 
traumatic stress disorder] is precluded prior to the date of 
the initial diagnosis."  This is an inaccurate description 
of the Board's belief.  Rather, based upon the "facts 
found" in this case, see 38 U.S.C.A. § 5110(a), the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran had post traumatic stress disorder 
prior to that date.  This, in no way, means that it is 
impossible for the Veteran to have had post traumatic stress 
disorder prior to July 1, 2002.  It means that the Board has 
accorded more probative value to the June 2001 VA 
psychologist's opinion that the Veteran did not have post 
traumatic stress disorder (or any psychiatric disorder), than 
to the Veteran's allegations that he had post traumatic 
stress disorder or symptoms of post traumatic stress disorder 
prior to July 1, 2002.

Interestingly, when the VA psychiatrist first saw the Veteran 
on July 1, 2002, he was unable to diagnose post traumatic 
stress disorder.  Instead, he noted to rule out such 
diagnosis.  In reading through the detailed clinical findings 
provided by the registered nurse in the July 2002 treatment 
record, the Veteran was silent as to the typical symptoms 
associated with post traumatic stress disorder.  See, e.g., 
DSM-IV on page 209 describing symptoms of post traumatic 
stress disorder.  And, yes, the Veteran could have been 
masking his symptoms of post traumatic stress disorder at 
that time, but that is not a fact the Board is willing to 
accept in this case.  It would seem logical that a 
psychologist would be able to sense the masking of symptoms.  
The VA psychiatrist was also unable to diagnose post 
traumatic stress disorder at the time the Veteran was seen on 
July 1, 2002.  Thus, two competent professionals examined the 
Veteran and were unable to diagnose post traumatic stress 
disorder.  This is evidence against a finding that the 
effective date for the award of service connection for post 
traumatic stress disorder should be prior to July 1, 2002.

There is no competent evidence of a DSM-IV diagnosis of post 
traumatic stress disorder prior to July 1, 2002, to refute 
the competent opinion provided in the June 2001 VA 
examination report.  See 38 C.F.R. § 3.304(f) stating that 
one of the requirements for entitlement to post traumatic 
stress disorder is a diagnosis of post traumatic stress 
disorder that conforms to the DSM-IV.  In sum, prior to July 
1, 2002, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran had post 
traumatic stress disorder to warrant an earlier effective 
date for the award of service connection.  Here, in the 
Board's opinion, entitlement to the benefit arose after the 
current effective date assigned, as the first diagnosis of 
post traumatic stress disorder that met the DSM IV criteria 
was on August 5, 2002.  However, the issue before the Board 
is whether an effective date earlier than July 1, 2002, is 
warranted.

The Veteran has argued that it is not logical that post 
traumatic stress disorder miraculously appeared on July 1, 
2002, and that it likely existed prior to that date, which 
establishes a basis to award the Veteran an earlier effective 
date.  The statute states that the effective date will be 
determined based upon "facts found" but will not be earlier 
than the date of claim.  38 U.S.C.A. § 5110(a).  The statute 
does not allow only one date to control the effective date.  
Rather, Congress recognized that there would be circumstances 
where the effective date for the award of a benefit should be 
after the date of claim.  See id.  The facts in this case is 
one of those circumstances for all the reasons stated above.  

The result in this case may have been different had the 
record been silent between the date of claim and July 1, 
2002.  However, here, there is a competent opinion on June 
15, 2001, wherein the VA psychologist determined the Veteran 
did not have post traumatic stress disorder or any 
psychiatric disorder.  This is evidence that is against a 
finding that the Veteran had post traumatic stress disorder 
prior to July 1, 2002.  Even if his own disability caused him 
to mask his psychiatric symptoms, that is something the 
Veteran chose to do, whether consciously or unconsciously, in 
connection with a claim for compensation benefits for post 
traumatic stress disorder.  As stated in its prior decision, 
the Board is not free to substitute its own judgment for that 
of a competent professional.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

It must be noted that when the case was before the Court, the 
Veteran had argued that the Court should reverse the Board's 
August 2006 decision.  In its September 2008 decision, the 
Court noted that "a finding that reversal is appropriate 
amounts to a finding that the Board made a clearly erroneous 
factual determination."  Citing Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996); Hicks v. Brown, 8 Vet. App. 417, 422 
(1995); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991)).  
The Court concluded that, "The evidence does not suggest as 
much in this case."  It added:

An award of service connection for [post traumatic 
stress disorder] requires both "medical evidence 
diagnosing the condition in accordance with [38 
C.F.R.] § 4.125(a) [ (2008) ] . . . [and] a link, 
established by medical evidence, between current 
symptoms and an in-service stressor."  38 C.F.R. § 
3.304(f) (2008).  The appellant recognizes that he 
did not receive a diagnosis of [post traumatic 
stress disorder] until August 2002.  Appellant's 
Br. at 7.  In the absence of such evidence, the 
Court cannot conclude that the Board clearly erred 
when it found that the appellant was not entitled 
to an award of service connection prior to July 1, 
2002.  See Johnson, supra; 38 C.F.R. § 3.304(f).  
Moreover, although a lay person may "provide an 
eye-witness account of [his] visible symptoms," as 
the appellant did here, he is not competent to 
render a medical diagnosis of [post traumatic 
stress disorder].  See Espiritu, supra. 

(Emphasis added.)


For the reasons described above, an effective date earlier 
than July 1, 2002, for the award of service connection for 
post traumatic stress disorder is denied.  Hence, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than July 1, 2002, for the award of 
service connection for post traumatic stress disorder is 
denied.



_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


